Case: 19-40488     Document: 00515553074         Page: 1    Date Filed: 09/04/2020




            United States Court of Appeals
                 for the Fifth Circuit                               United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     September 4, 2020
                                No. 19-40488
                                                                       Lyle W. Cayce
                              Summary Calendar                              Clerk


 United States of America,

                                                           Plaintiff—Appellee,

                                     versus

 Jerry Lynn Coleman,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 4:17-CR-83-1


 Before Clement, Higginson, and Engelhardt, Circuit Judges.
 Per Curiam:*
        Jerry Lynn Coleman was convicted after a jury trial of possessing a
 firearm after a felony conviction in violation of 18 U.S.C. § 922(g)(1),
 possessing with intent to distribute cocaine and marijuana in violation of 21
 U.S.C. § 841(a), and possessing a firearm in furtherance of a drug trafficking


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40488      Document: 00515553074           Page: 2     Date Filed: 09/04/2020




                                     No. 19-40488


 crime in violation of 18 U.S.C. § 924(c). He was sentenced to a total of 156
 months in prison and five years of supervised release.
        Prior to the parties submitting briefs in this appeal, Coleman moved
 in the district court to relieve appointed counsel and for the appointment of
 substitute counsel. After briefing was completed in this case, the district
 court transferred the motion to this court, and based upon Coleman’s
 motion, appointed counsel moves to withdraw. Because neither Coleman
 nor counsel has shown that there is a conflict of interest or that the interests
 of justice require relief of counsel, we deny the motions. See 18 U.S.C.
 § 3006A(c); Fifth Circuit Plan Under the Criminal Justice
 Act § 5(B).
        On appeal, Coleman challenges the denial of his motion to suppress.
 Specifically, he argues that the police had no legal basis for the initial traffic
 stop of his car and that the stop was unconstitutionally prolonged to search
 for evidence that was unrelated to the purpose of the original stop.
        When reviewing a denial of a motion to suppress evidence, we review
 factual findings for clear error and conclusions of law de novo. United States
 v. Pack, 612 F.3d 341, 347 (5th Cir. 2010). The clearly erroneous standard is
 particularly deferential where, as here, “denial of a suppression motion is
 based on live oral testimony . . . because the judge had the opportunity to
 observe the demeanor of the witnesses.” United States v. Gibbs, 421 F.3d 352,
 357 (5th Cir. 2005). In addition to deferring to the district court’s factual
 findings, we view the evidence in the light most favorable to the prevailing
 party. See Pack, 612 F.3d at 347.
        In this case, the 911 caller who reported that Coleman was driving
 erratically was both identified and reliable, see United States v. Gomez, 623
F.3d 265, 269 (5th Cir. 2010), and the arresting officers subsequently
 observed Coleman driving left of center and making a wide turn. The district




                                          2
Case: 19-40488      Document: 00515553074          Page: 3     Date Filed: 09/04/2020




                                   No. 19-40488


 court therefore did not clearly err in determining that the officers had a
 reasonable suspicion that Coleman was driving while intoxicated and that the
 initial stop of his car was justified. See Navarette v. California, 572 U.S. 393,
 396-404 (2014); Gomez, 623 F.3d at 269. Further, the duration of the traffic
 stop was not prolonged past what was necessary to dispel the reasonable
 suspicion giving rise to the stop because, as reflected by the videotape of the
 stop, law enforcement discovered marijuana in the car in plain view during
 the course of their investigation and prior to the completion of the requisite
 check on Coleman’s license. See Pack, 612 F.3d at 350; United States v.
 Brigham, 382 F.3d 500, 507-08 (5th Cir. 2004) (en banc).
        With respect to sentencing, Coleman contends the district court
 violated the Sixth Amendment by relying on acquitted conduct in imposing a
 two-level enhancement pursuant to U.S.S.G. § 2K2.1(b)(4). As he concedes,
 his claim is foreclosed by United States v. Watts, 519 U.S. 148, 157 (1997); he
 contends, however, that Watts was undermined by United States v. Booker,
 543 U.S. 220 (2005). That claim is also foreclosed. See United States v.
 Farias, 469 F.3d 393, 399 (5th Cir. 2006).
        AFFIRMED; MOTIONS DENIED.




                                        3